    Case 4:20-cv-00711-SDJ-KPJ Document 11 Filed 12/22/20 Page 1 of 1 PageID #: 136


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

       HOWARD W. CANTRELL, JR.,                           §
                                                          §
               Plaintiffs,                                §
                                                          §
       v.                                                 § Civil No.: 4:20-cv-00711-SDJ-KPJ
                                                          §
       BANK OF AMERICA, N.A.,                             §
                                                          §
               Defendant.                                 §
                                                          §

                                               ORDER

.            Plaintiff filed an Amended Complaint on December 18, 2020. See Dkt. 10.

             IT IS THEREFORE ORDERED that Defendant Bank of America, N.A.’s Motion to

     Dismiss (Dkt. 7) is DENIED AS MOOT. The Court will address Rule 12 motions as to the live

     pleadings only.

            So ORDERED and SIGNED this 22nd day of December, 2020.




                                              ____________________________________
                                              KIMBERLY C. PRIEST JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
